EXHIBIT 10.147

THIS AMENDMENT AGREEMENT No. 4 (this Amendment Agreement) is dated as of May 17,
2007

BETWEEN:



(1)   HALO TECHNOLOGY HOLDINGS, INC. (formerly Warp Technology Holdings, Inc.),
a Nevada corporation, as borrower (the Company); and



(2)   FORTRESS CREDIT CORP., in its capacity as agent to the Lenders under the
Credit Agreement referred to below (in that capacity, the Agent).

WHEREAS:



(A)   The Company, the Lenders (referred to therein) and the Agent are parties
to that certain credit agreement dated August 2, 2005, as amended by Amendment
No. 1 dated as of October 26, 2005, Amendment No. 2 dated as of October 11, 2006
and Amendment No. 3 dated as of November 20, 2007 (the Credit Agreement).

(B) The Company failed to make the (i) last two installments of a mandatory
prepayment pursuant to Clause 7.2(b) of the Credit Agreement and Section 3(a) of
Amendment No. 3 to the Credit Agreement (Amendment No. 3), in the amount of
US$500,000 due on February 28, 2007 and in the amount of US$1,000,000 due on
March 30, 2007 and (ii) the scheduled principal repayment on in the amount of
$833,063 due on May 2, 2007.

(C) The Company failed to pay the full amount of interest accrued on the Loan
for the Interest Period commencing on (and including) April 1, 2007 and ending
on (and including) April 30, 2007 and the Company owes interest at the Default
Rate for the period commencing on (and including) March 1, 2007 and ending on
(and including) April 30, in accordance with Clause 8.4 of the Credit Agreement,
in an aggregate amount of $106,741.19;

(D) The Company failed to pay to the Agent for the benefit of the Lenders a
reorganization success fee pursuant to Section 3(d) of Amendment No. 3 in the
amount of US$200,000 on March 30, 2007.

(E) The Company failed to pay to the Agent for the benefit of the Lenders the
final installment of an amendment fee pursuant to Section 10(a) of Amendment
No. 3 in the amount of US$100,000.

(F) This Amendment Agreement is supplemental to and amends the Credit Agreement.
The Company and the Agent have agreed that the Credit Agreement should be
amended as set forth in this Amendment Agreement.

IT IS AGREED as follows:



1.   INTERPRETATION



1.1   Definitions

Terms defined in the Credit Agreement (by reference or otherwise) have, unless
expressly defined in this Amendment Agreement, the same meanings in this
Amendment Agreement.



1.2   Construction

The provisions of Clause 1.2 (Construction) of the Credit Agreement apply to
this Amendment Agreement as though they were set out in full in this Amendment
Agreement, except that references to “this Agreement” are to be construed as
references to this Amendment Agreement.



2.   EFFECT OF AMENDMENT AGREEMENT

With effect on and from the date of this Amendment Agreement, the Credit
Agreement will be amended by, and the rights and obligations of the parties
thereto relating to their future performance under the Credit Agreement will be
governed by and construed in accordance with, the Credit Agreement as amended,
modified and supplemented by this Amendment Agreement.



3.   AMENDMENTS AND WAIVERS

Notwithstanding anything contained in the Credit Agreement to the contrary, the
Company and the Agent hereby agree that:



  (a)   Provided that the Agent and Lenders have complied with the terms hereof,
the Company shall cause Empagio, Inc. (Empagio) to sell its assets and assign
its liabilities to Empagio Acquisition Corporation (the Purchaser) pursuant to
the Asset Purchase Agreement entered into as of May 17, 2007, by and among the
Purchaser, Empagio, the Company and Seth Bernstein, as Guarantor, a copy of
which is attached hereto as Annex I (the Empagio Purchase Agreement);



  (b)   immediately upon receipt of the same, the Company shall pay to the Agent
the full amount of the deposit to be paid by the Purchaser under the Empagio
Purchase Agreement, which the Agent shall hold as collateral for the Company’s
obligations hereunder pending the closing of the sale of the Company’s equity
interest in Empagio to the Purchaser under the Empagio Purchase Agreement (the
Disposition), which deposit shall be applied by Agent upon the Disposition
towards payment of amounts due under Section 3(c);



  (c)   simultaneously with the closing of the Disposition (the Disposition
Date), the Company shall pay to the Agent an amount equal to US$12,750,000 (i)
less the amount of the deposit paid to the Agent under Section 3(b) hereof, (ii)
plus each of (x) the amount equal to the Working Capital Excess (as defined in
the Empagio Purchase Agreement), if there is any Working Capital Excess, and
(y) the amount, if any, by which US$250,000 exceeds the amount to be paid to
Richard Bigelow in connection with the closing of the Disposition (the Bigelow
Payment);



  (d)   the Company shall pay to the Agent US$250,000 on July 31, 2007;



  (e)   each of the payments to be made by the Company to the Agent in clauses
(b), (c) and (d) above shall be applied towards payment of (i) the
reorganization success fee payable pursuant to Section 3(d) of Amendment No. 3
equal to US$200,000, (ii) the final installment of the amendment fee payable
pursuant to Section 10(a) of Amendment No. 3 equal to US$100,000, (iii) an
amendment fee to the Agent for the benefit of the Lenders equal to US$100,000 as
consideration for entering into this Amendment Agreement, (iv) any amounts then
due and owing under the Credit Agreement, and (v) a partial prepayment of the
outstanding principal amount of the Loan;



  (f)   the Company shall pay to the Agent an amount equal to US$135,041.49 no
later than 5:00 PM (New York time) on May 17, 2007, which shall be applied to
the payment of each of (i) interest at the Default Rate for the period
commencing on (and including) March 1, 2007 and ending on (and including)
April 30, in the amount of US$106,741.19 and (ii) interest at the Default Rate
for the period commencing on (and including) May 1, 2007 and ending on (and
including) May 17, 2007, in the amount of US$ 28,300.30 (such amounts
collectively referred to as the Unpaid Interest);



  (g)   the Company shall ensure that the Disposition Date occurs on or prior to
May 31, 2007;



  (h)   the Company shall deliver to the Agent each of (i) documentation
provided to or received from the Purchaser evidencing the actual working capital
adjustment calculated under the Empagio Purchase Agreement on or prior to the
Disposition Date or thereafter in accordance with the Empagio Purchase
Agreement, and (ii) documentation satisfactory to the Agent evidencing the
amount of the Bigelow Payment on or prior to the Disposition Date,;



  (i)   the Credit Agreement is amended by deleting the definition of “Maturity
Date” in its entirety and replacing it with the following:



      “Maturity Date” means September 28, 2007;



  (j)   so long as no Event of Default has occurred after the date hereof, the
Company shall not be required to make the principal repayment currently
scheduled to be due on August 2, 2007;



  (k)   for the avoidance of any doubt, (i) the Company shall be required to pay
Interest (including any Interest that accrues at the Default Rate) as and when
Interest becomes due under the Credit Agreement, (ii) the Company shall be
required to repay the Loan in full on or prior to the Maturity Date; and
(iii) there is no Default Rate interest due under the Credit Agreement as of the
date hereof other than the Unpaid Interest;



  (l)   the Company shall deliver to the Agent, on or prior to August 31, 2007,
evidence that the Company has entered into a commitment letter (in form and
substance reasonably satisfactory to the Agent) with a third party (reasonably
satisfactory to the Agent) to either make a loan available to or purchase assets
from the Company in or for an amount which will be sufficient to enable the
Company to repay the Loan in full on or prior to the Maturity Date;



  (m)   for the avoidance of any doubt, if any Deferred Payments (as defined in
the Empagio Purchase Agreement) are made to the Company prior to the date on
which the Loan and all other amounts owing to any Lender or the Agent under the
Credit Agreement have been paid in full in cash, such Deferred Payments shall be
paid to the Agent.



  (n)   for avoidance of any doubt, (i) the Company may not assign, transfer or
otherwise monetize any of its rights under the Empagio Purchase Agreement
(including the right to receive Deferred Payments), (ii) the Company shall not
agree to any amendment or modification to the Empagio Purchase Agreement without
prior written consent of the Agent; acting in its sole discretion and (iii) all
of the Company’s rights under the Empagio Purchase Agreement (including the
right to receive Deferred Payments) constitutes Collateral under the Security
Agreement dated August 2, 2005 between the Company and the Agent and the Company
is granting the Agent a first priority security interest in all such rights;



  (o)   the Credit Agreement is amended by deleting Schedule 15 (Financial Terms
and Covenants) to the Credit Agreement in its entirety;



  (p)   Tranche C is no longer available to be borrowed and that each Lender’s
remaining Commitment is hereby cancelled; and for the avoidance of doubt, except
for the unused facility fee in the amount of $27,083.33 which has accrued until
and including the date hereof and which is due on May 31, 2007, no other
commitment fees or other amounts will be due to the Lenders in connection with
Tranche C;



  (q)   the Company ‘s failure to comply with its obligations under this
Section 3 or the termination of the Empagio Purchase Agreement for any reason
whatsoever (unless caused by the Agent refusing to negotiate in good faith the
terms of the release letter described in Section 3(r)) shall constitute an
immediate Event of Default under the Credit Agreement, and, for the avoidance of
any doubt, the Company’s failure to comply with its payment obligations under
Section 3(b), 3(c), 3(d), 3(f) and 3(p) shall constitute an immediate Event of
Default under Section 19.2 of the Credit Agreement; and



  (r)   the Agent agrees that, upon receipt of the indefeasible and irrevocable
payment of all amounts set forth in Section 3(c) it will release its security
interest in the assets being sold by Empagio to the Purchaser pursuant to the
Empagio Purchase Agreement, and that on the Disposition Date it will, if
requested by the Purchaser, enter into a letter in form and substance reasonably
satisfactory to the Agent confirming that such release will occur immediately
upon receipt of the indefeasible and irrevocable payment of all amounts set
forth in Section 3(c).



4.   REPRESENTATIONS AND WARRANTIES



4.1   Representations and Warranties

The Company makes each representation and warranty set out in Clauses 4.2
(Powers and Authority) through 4.6 (Credit Agreement) of this Amendment
Agreement to each Finance Party.



4.2   Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorize the entry into and performance of this Amendment Agreement and the
transactions contemplated by this Amendment Agreement.



4.3   Legal validity



  (a)   This Amendment Agreement is its legally binding, valid and enforceable
obligation.



  (b)   This Amendment Agreement is in the proper form for its enforcement in
the jurisdiction of its incorporation.



4.4   Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
this Amendment Agreement do not and will not:



  (a)   conflict with any law or regulation applicable to it; or



  (b)   conflict with its constitutional documents; or



  (c)   conflict with any document which is binding upon it or any of its assets
or constitute a default or termination event (however described) under any such
document, in each case to an extent or in a manner which:



  (i)   has a Material Adverse Effect;



  (ii)   could reasonably be expected to result in any liability on the part of
any Finance Party to any third party; or



  (iii)   could require the creation of any Lien over any asset in favor of a
third party.



4.5   Authorizations

All authorizations required by it in connection with the entry into, performance
and validity and enforceability of, and the transactions contemplated by, this
Amendment Agreement have been obtained or effected (as appropriate) and are in
full force and effect.



4.6   Credit Agreement

The Company hereby represents and warrants that, on the date of this Amendment
Agreement, the representations and warranties set out in Clauses 15.2 (Status)
through 15.16 (United States laws) of the Credit Agreement:



  (a)   are true with each such representation and warranty being understood to
mean such representation and warranty as amended (if amended at all) pursuant to
Clause 3 (Amendments) of this Amendment Agreement; and



  (b)   would also be true if references to “this Agreement” were construed as
references to the Credit Agreement as amended by this Amendment Agreement.

provided, however, that with respect to the representations and warranties set
out in Clause 15.10 (Litigation), (i) the litigation filed in Georgia state
court (State of Georgia Civil Action Number 2007CV131153, Awald et al. v. Halo
Technology Holdings, Inc.), were such litigation determined adversely to the
Company, and (ii) the litigation filed in Illinois state court, Circuit Court of
Cook County, Illinois, County Department, Chancery Division, Case No. 07CH12078
(the “Crestview Suit”) were such litigation determined adversely to the Company,
then either such litigation would likely have a Material Adverse Effect.



4.7   Acknowledgment of Reliance

The Company acknowledges that it makes such representations and warranties with
the intention of persuading Agent (on behalf of the Lenders) to enter into this
Amendment Agreement and that the Agent has entered into this Amendment Agreement
on the basis of, and in full reliance on, each of such representations and
warranties.



5.   GOVERNING LAW, ETC.

This Amendment Agreement is governed by the laws of the State of New York. The
provisions of Clauses 36 (Governing Law) and 37 (Enforcement) of the Credit
Agreement are incorporated by reference into this Amendment Agreement as if
fully set out herein, with each reference to “this Agreement” (including in the
definition of Finance Documents) being understood to be a reference to this
Amendment Agreement.



6.   SEVERABILITY

If any provision of this Amendment Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:



  (a)   the legality, validity or enforceability in that jurisdiction of any
other provision of this Amendment Agreement; or



  (b)   the legality, validity or enforceability in any other jurisdiction of
that or any other provision of this Amendment Agreement.



7.   COUNTERPARTS

This Amendment Agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Amendment Agreement.



8.   COMPLETE AGREEMENT

This Amendment Agreement, the Credit Agreement and the other Finance Documents
contain the complete agreement between the Parties on the matters to which such
agreements relate and supersede all prior commitments, agreements and
understandings, whether written or oral, with respect to those matters.



9.   NATURE OF THIS AMENDMENT AGREEMENT



  (a)   By signing this Amendment Agreement, the Parties designate this
Amendment Agreement as a Finance Document.



  (b)   Except as specifically amended by this Amendment Agreement, the Credit
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The Credit Agreement and this Amendment
Agreement will be read and construed as a single document.



10.   RELEASE

The Company on behalf of itself, its Subsidiaries and Affiliates hereby
acknowledge, effective upon the date of this Amendment Agreement, that the
Company and its Subsidiaries and Affiliates, have no defense, counterclaim,
offset, cross-complaint, claim or demand of any kind or nature whatsoever that
can be asserted to reduce or eliminate all or any part of any Obligor’s
liability to repay all amounts due and owing under the Credit Agreement or to
seek affirmative relief or damages of any kind or nature from the Agent, any
Lender or any of their past and present officers, partners, members, directors,
servants, agents, attorneys, assigns, employees, heirs, parents, subsidiaries,
or any other Person acting for or on behalf of any of them. The Company and its
Subsidiaries and Affiliates, all their successors, assigns, Subsidiaries and
Affiliates and any Person acting for or on behalf of, or claiming through them,
hereby fully, finally and forever release and discharge the Agent and the
Lenders and all of the Agent’s and Lenders’ past and present officers, partners,
members, directors, servants, agents, attorneys, assigns, employees, heirs,
parents, subsidiaries, and each Person acting for or on behalf of any of them
(collectively, the “Released Parties”) of and from any and all past, present and
future actions, causes of action, demands, suits, claims, liabilities, Liens,
lawsuits, adverse consequences, amounts paid in settlement, costs, damages,
debts, deficiencies, diminution in value, disbursements, expenses, losses and
other obligations of any kind or nature whatsoever, whether in law, equity or
otherwise (including without limitation those arising under 11 U.S.C. §§ 541-550
and interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, foreseen or
unforeseen, suspected or unsuspected, liquidated or unliquidated, matured or
unmatured, now existing, heretofore existing or which may heretofore accrue
against any of the Released Parties, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Credit Agreement and the transactions
contemplated thereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing or to the documents related to the transaction contemplated herein.
The parties agree that none of Crestview Capital Master, LLC and Crestview
Capital Partners LLC shall be considered an “Affiliate” of the Company for the
purposes of this paragraph.

The Agent, for and on behalf of itself and the Finance Parties, hereby
acknowledges that the existing defaults described in Whereas clauses (B), (C),
(D) and (E) of this Amendment Agreement shall be deemed to be cured upon payment
of the amounts payable pursuant to Sections 3(b), 3(c), 3(d) and 3(f) of this
Amendment Agreement.

The undersigned, intending to be legally bound, have executed and delivered this
Amendment Agreement on the date stated at the beginning of this Amendment
Agreement.

Signatories

Company

HALO TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland
Name: Ernest C. Mysogland
Title: Executive Vice President


      Agent    
FORTRESS CREDIT CORP.,
 

 
    as Agent for and on behalf of the Finance Parties

 
   
By:
  /s/ Marc K. Furstein
Name: Marc K. Furstein



    Title: Chief Operating Officer

